IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-40898
                         Summary Calendar
                        __________________


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

NAHUN MUNOZ-CRUZ,

                                     Defendant-Appellant.



                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. CR-B-95-119-01
                       - - - - - - - - - -
                          July 17, 1996

Before HIGGINBOTHAM, EMILIO M. GARZA, and BENAVIDES, Circuit
Judges.

PER CURIAM:*

     Nahun Munoz-Cruz appeals his sentence for conspiracy to

possess marijuana with intent to distribute.   He argues that the

district court erred when it enhanced his base offense level by

two for possession of a firearm, when it declined to grant him a

reduction based on his role in the conspiracy, and when it did

not state reasons for that denial at the sentencing hearing.   Our

review of the record and the arguments and authorities convinces

us that no reversible error was committed.


       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                           No. 95-40898
                                -2-

     The two-level enhancement for possession of the firearm was

not clearly erroneous because it was reasonably foreseeable to

Munoz-Cruz that such would be used by his coconspirator to

protect the large amount of marijuana intended for distribution.

United States v. Gaytan, 74 F.3d 545, 559 (5th Cir. 1996); United

States v. Aguilera-Zapata, 901 F.2d 1209, 1215-16 (5th Cir.

1990).   Nor did the court err when it declined to grant him a

reduction based on his role in the offense inasmuch as his role

as a courier did not render him substantially less culpable than

his coconspirators.   United States v.Edwards, 65 F.3d 430, 434

(5th Cir. 1995); United States v. Gallegos, 868 F.2d 711, 713

(5th Cir. 1989).   The district court was not required to state

its reasons for denying the reduction because it adopted the

findings and conclusions of the presentence report.   See United

States v. Mora, 994 F.2d 1129, 1141 (5th Cir.) cert. denied, 114
S. Ct. 417 (1993).

     AFFIRMED.